DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered.  Necessitated by the amendment to claim 14 the examiner uses Gill et al. (U.S Patent 9,249,851) in addition to the disclosure of Lougobardi.  Lougobardi does not explicitly disclose the use of tungsten.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lougobardi et al. (U.S Patent 3,323,597) hereinafter Lougobardi in view of Gill et al. (U.S Patent 9,249,851) hereinafter Gill.
Regarding claim 14, Lougobardi discloses:
an outer layer {Figure 2 surface layer of element (10)} defining a cavity {Figure 2 (52)}; and
an inertia weight {Figures 2 and 12 (50)) within the defined cavity,
the inertia weight having,
a plurality of weight shot (Figures 2 and 12 (90)}; and
a binding agent {Column 5, Lines 39-50} substantially surrounding the plurality of weight shot (as illustrated in Figure 2 surrounding (90), binding agent unlabeled).
Lougobardi is silent with regard to the weight shot explicitly comprising tungsten.  Lougobardi teaches selecting a material with a high density to have a compact counterweight {Column 5 lines 39-50}.
Gill pertains to tuning helicopter rotor blades.  Gill teaches a weight comprising comprised of tungsten, tantalum, lead, and/or some other type of high-density material. {Column 4 lines 52-57} used for tuning rotor blades inertial response {Column 4 lines 16-25}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the weight shot of Lougobardi to include lead and tungsten as taught by Gill for tuning rotor blades.  One of ordinary skill in the art would be motivated to do so Gill provides evidence that one of ordinary skill in the art knows that inertial tuning of blades may be done by different high-density materials including tungsten and lead, and combinations thereof {Gill Column 4 lines 16-25 and 52-57}.       
Regarding claim 15, the combination of Lougobardi and Gill further teaches wherein one or more of the plurality of weight shot further comprises a material selected from the group consisting of one or more of depleted uranium, lead (Lougobardi Column 5, Lines 39-50), iridium, bismuth, and combinations thereof.
Regarding claim 16, Lougobardi further discloses wherein the binding agent has a density of at least about 0.05 pounds per cubic inch (Lougobardi explicitly teaches the use of EC 2181 (3M™ Dyneon™ Fluoroelastomer FC 2181), which is an elastomer made from a copolymer compound. The adhesive substance could also be epoxy, rubber, butyl or rubber flexibilized polyester. Since density is an inherent property of the binding agent, the claim is anticipated.) (The density of EC2181 is 0.0650 lb/in³; epoxy resin has a density of 0.06 lb/in³)
Regarding claim 17, Lougobardi further discloses wherein the binding agent is one of a resin, an adhesive or a combination of a resin and an adhesive (Column 6 line 72 – Column 7 line 18).
Regarding claim 18, Lougobardi further discloses wherein a percentage-by-volume of the weight shot to a total volume of the inertia weight is at least about fifty percent (Column 6, line 72 – Column 7 line 18; 13.3 parts weight lead and 1 part adhesive, see calculations below). 
            
                d
                e
                n
                s
                i
                t
                y
                =
                 
                
                    
                        l
                        b
                    
                    
                        
                            
                                i
                                n
                            
                            
                                3
                            
                        
                    
                
                ;
                A
                s
                s
                u
                m
                e
                 
                2.2
                 
                l
                b
                s
                 
                o
                f
                 
                a
                d
                h
                e
                s
                i
                v
                e
                 
            
        
            
                M
                i
                x
                t
                u
                r
                e
                 
                w
                e
                i
                g
                h
                t
                =
                2.2
                 
                
                    
                        a
                        d
                        h
                        e
                        s
                        i
                        v
                        e
                    
                
                +
                13.3
                *
                2.2
                 
                
                    
                        l
                        e
                        a
                        d
                    
                
                =
                31.46
                 
                l
                b
                s
            
        
            
                M
                i
                x
                t
                u
                r
                e
                 
                d
                e
                n
                s
                i
                t
                y
                =
                0.25
                
                    
                        l
                        b
                    
                    
                        
                            
                                i
                                n
                            
                            
                                3
                            
                        
                    
                
                →
                V
                o
                l
                u
                m
                e
                 
                o
                f
                 
                M
                i
                x
                t
                u
                r
                e
                =
                 
                
                    
                        31.46
                         
                        l
                        b
                    
                    
                        0.25
                        
                            
                                l
                                b
                            
                            
                                
                                    
                                        i
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
                =
                125.84
                 
                
                    
                        i
                        n
                    
                    
                        3
                    
                
            
        
            
                L
                e
                a
                d
                 
                d
                e
                n
                s
                i
                t
                y
                =
                0.409
                
                    
                        l
                        b
                    
                    
                        
                            
                                i
                                n
                            
                            
                                3
                            
                        
                    
                
                →
                V
                o
                l
                u
                m
                e
                 
                o
                f
                 
                L
                e
                a
                d
                =
                 
                
                    
                        29.26
                         
                        l
                        b
                    
                    
                        0.409
                        
                            
                                l
                                b
                            
                            
                                
                                    
                                        i
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
                =
                71.54
                 
                
                    
                        i
                        n
                    
                    
                        3
                    
                
            
        
            
                V
                o
                l
                u
                m
                e
                 
                %
                 
                o
                f
                 
                L
                e
                a
                d
                =
                 
                
                    
                        71.54
                    
                    
                        125.84
                    
                
                *
                100
                =
                 
                ≈
                56
                %
            
        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745